



    
EXHIBIT 10.2


February 15, 2017














PORTLAND GENERAL ELECTRIC COMPANY


SEVERANCE PAY PLAN FOR EXECUTIVE EMPLOYEES
















































Amended and Restated
Effective February 15, 2017









--------------------------------------------------------------------------------





PORTLAND GENERAL ELECTRIC COMPANY
SEVERANCE PAY PLAN
FOR EXECUTIVE EMPLOYEES




PURPOSE


This Portland General Electric Company Severance Pay Plan for Executive
Employees, as amended from time to time (the “Plan”) defines the benefits
provided to executive employees whose employment is permanently terminated by
Portland General Electric Company (the “Company”) under certain circumstances.


ARTICLE I. EFFECTIVE DATE


1.1    The Plan, as amended and restated, shall be effective February 15, 2017
(the “Effective Date”).


ARTICLE II. DEFINED TERMS


The following terms are defined in this Plan, as described below.


2.1    “Board” shall mean the Board of Directors of the Company.    


2.2    “Cause” shall mean:


(i) with respect to a termination that occurs outside the Protection Period, a
violation of Company standards of performance, conduct or attendance (as
construed by the Company in its sole discretion); and


(ii) with respect to a termination of an Employee that occurs during the
Protection Period, conduct involving one or more of the following: (i) the
substantial and continuing failure of the Employee to perform substantially all
of his or her duties to the Company in accordance with the Employee’s
obligations and position with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), after 30 days’ notice from
the Company, such notice setting forth in reasonable detail the nature of such
failure, and in the event the Employee fails to cure such breach or failure
within 30 days of notice from the Company, if such breach or failure is capable
of cure; (ii) the violation of a Company policy, which violation could
reasonably be expected to result in termination; (iii) dishonesty, gross
negligence, breach of fiduciary duty; (iv) the commission by the Employee of an
act of fraud or embezzlement, as found by a court of competent jurisdiction; (v)
the conviction of the Employee of a felony; or (vi) a material breach of the
terms of an agreement with the Company, provided that the Company provides the
Employee with adequate notice of such breach and the Employee fails to cure such
breach, if the breach is reasonably curable, within thirty (30) days after
receipt of such notice.


2.3    “Change in Control” shall mean any of the following events:


(i)    Any person (as such term is used in Section 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as determined pursuant to
Rule 14d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of the Company representing more than thirty percent (30%) of the
combined voting power of the Company's then outstanding voting securities; or







--------------------------------------------------------------------------------





(ii)    During any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the members of the Board and any new director whose election to the
Board or nomination for election to the Board by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board; or


(iii)    The Company shall merge with or consolidate into any other corporation
or entity, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or


(iv)    The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.


2.4    “Code” shall mean the Internal Revenue Code of 1986, as amended.


2.5    “Committee” shall have the meaning set forth in Article IX of the Plan.


2.6    “Company” shall have the meaning set forth in the Purpose section of the
Plan.


2.7    “Divested Employer” shall have the meaning set forth in Article III of
the Plan.


2.8    “Effective Date” shall have the meaning set forth in Article I of the
Plan.


2.9    “Employee” shall mean any regular employee of the Company, or any such
affiliate of the Company as the Board may determine from time to time may
participate in the Plan, who is employed on the payroll of the Company or any
such affiliate, and whose position with the Company is at the level of vice
president or above.


2.10    “ERISA” shall have the meaning set forth in Article VIII of the Plan.


2.11    “Good Reason” shall mean the occurrence of any of the following
conditions: (i) a material adverse change in the nature of the Employee’s duties
or responsibilities, provided that merely ceasing to be an officer of a public
company shall not, by itself, constitute a material adverse change for purposes
of this provision; (ii) a material reduction in the Employee’s base compensation
or incentive compensation opportunities, or as they respectively may be
increased thereafter from time to time; or (iii) a mandatory relocation of
Employee’s principal place of work in excess of 50 miles. Notwithstanding the
foregoing, a condition shall not constitute “Good Reason” for purposes of the
Plan unless (a) within 30 days following the first occurrence of such condition,
the Employee delivers written notice to the Company of his or her intent to
terminate employment for Good Reason based on such condition, and (b) within 30
days following its receipt of such notice, the Company has not substantially
cured such condition.


2.12    “Key Employee” shall mean an Employee treated as a "specified employee"
as of his Separation from Service under Code section 409A(a)(2)(B)(i), i.e., a
key employee (as defined in Code section 416(i) without regard to paragraph (5)
thereof) of the Company or its affiliates if the Company’s or its affiliate's
stock is publicly traded on an established securities market or otherwise. Key
Employees shall





--------------------------------------------------------------------------------





be determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.


2.13    “Plan” shall have the meaning set forth in the Purpose section of the
Plan.


2.14    “Protection Period” shall mean the 24-month period beginning on the date
of the first instance of a Change in Control following the Effective Date.


2.15    “Retirement” shall mean an Employee’s voluntary termination of
employment on or after an “early retirement date” (as such term is defined in
Section 5.3 of the Portland General Electric Company Pension Plan, as amended
from time to time).


2.16    “Separation from Service” shall mean a “separation from service” as
defined under Code section 409A and regulations issued thereunder.


ARTICLE III. TERMINATION OUTSIDE PROTECTION PERIOD


3.1    Eligibility to Participate. Outside the Protection Period, all Employees
are eligible to participate in the Plan, other than any Employee: (i) who is
covered under the provisions of another severance pay plan that provides for a
form of severance remuneration upon termination of employment; (ii) who has a
written employment contract that provides for a form of severance remuneration
upon termination of employment; (iii) who is not designated as a full time
active employee of the Company or a participating affiliate (including an
Employee on an unpaid personal leave of absence, unless the Employee’s
reemployment rights are protected by applicable law, in which case he shall be
treated as a full time active employee for purposes of this Plan), or (iv) who
is designated as a temporary employee or contract employee on the payroll of the
Company or a participating affiliate.


3.2    No Benefits Unless Involuntary Termination by Company or Voluntary
Termination for Good Reason. Outside the Protection Period, no Employee who
voluntarily terminates employment with the Company or a participating affiliate
(including due to Retirement) or whose employment terminates due to death or
disability shall receive a severance benefit under the Plan, unless the Employee
voluntarily terminates employment for Good Reason within 90 days following the
first occurrence of the condition constituting Good Reason.


3.3    Additional Exclusions. Outside the Protection Period, an Employee will
not be eligible to receive a severance benefit under this Plan if:


(a)
Termination for Cause. The Employee’s employment is terminated for Cause;



(b)
Short Term Layoff with Potential of Recall. The Employee is laid off for a
period of short duration and subject to recall within a reasonable time, as
determined by the Company;



(c)
Offer of Position. In connection with an Employee’s removal from a position, the
Employee (i) receives an offer of employment from the Company or a Divested
Employer or any of their respective affiliates, provided that the conditions of
such offer would not have constituted Good Reason, or (ii) accepts an offer of
employment at any salary or location from the Company or a Divested Employer or
any of their respective affiliates, regardless of whether the requirements of
(i) above are satisfied;








--------------------------------------------------------------------------------





(d)
Other Severance or Termination Benefits. The Employee receives extra or
additional consideration outside of the Plan in connection with the Employee’s
termination of, or retirement from, employment (including by way of example, but
not limited to, enhanced retirement benefits or incentive remuneration), and the
Committee makes a determination that a severance benefit under the Plan should
not be paid; or



(e)
Other Special Circumstances. Special circumstances exist for which the Chief
Executive Officer of the Company makes a written determination that a severance
benefit will not be paid.



“Divested Employer” means (i) a division, subsidiary, venture or partnership, or
other business segment of the Company or an affiliate of the Company, which has
been or is proposed to be divested, or (ii) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock, assets or
otherwise, and includes any affiliate of such Divested Employer.


3.4    Severance Benefit Payable; Waiver and Release Required. An Employee whose
employment is permanently terminated by the Company or a participating affiliate
without Cause, or who voluntarily terminates employment for Good Reason within
90 days following the first occurrence of the condition constituting Good
Reason, in either case outside the Protection Period, will be eligible to
receive 52 weeks of the Employee’s base pay. In order to receive these severance
benefits, the Employee must timely execute and deliver to the Company an
agreement of separation that shall contain a waiver and release of all rights
and claims relating to the Employee’s employment by the Company and its
affiliates, and the termination of that employment by the Company or its
affiliate, and that shall contain such other provisions as approved and required
by the Company, in its sole discretion, within a time limit and in a form
prepared by and acceptable to the Company.


ARTICLE IV. TERMINATION DURING PROTECTION PERIOD


4.1    Eligibility to Participate. During the Protection Period, all Employees
are eligible to participate in the Plan, other than any Employee who has a
written employment contract that provides for a form of severance remuneration
upon termination of employment.


4.2    No Benefits Unless Involuntary Termination by Company or Voluntary
Termination for Good Reason. During the Protection Period, no Employee who
voluntarily terminates employment with the Company or a participating affiliate
(including due to Retirement) or whose employment terminates due to death or
disability shall receive a severance benefit under the Plan, unless the Employee
voluntarily terminates employment for Good Reason within 90 days following the
first occurrence of the condition constituting Good Reason.


4.3    Termination for Cause. During the Protection Period, an Employee will not
be eligible to receive a severance benefit under this Plan if the Employee’s
employment is terminated for Cause.


4.4    Severance Benefit Payable; Waiver and Release Required. An Employee whose
employment is permanently terminated by the Company or a participating affiliate
without Cause, or who voluntarily terminates employment for Good Reason within
90 days following the first occurrence of the condition constituting Good Reason
(or such longer period as the Company and the Employee may agree to), in either
case during the Protection Period, will receive the severance benefit provided
for in Section 4.5 of the Plan, provided that the Employee timely executes and
delivers to the Company an agreement of separation that shall contain a waiver
and release substantially in the form set forth in Appendix A hereto.







--------------------------------------------------------------------------------





4.5    Amount of Severance Benefit. The severance benefit payable under the Plan
during the Protection Period is: (a) 52 weeks of the Employee’s base pay in
effect immediately prior to the start of the Protection Period or as it may be
increased thereafter, plus (b) the Employee’s target annual cash incentive award
in effect immediately prior to the start of the Protection Period or as it may
be increased thereafter.


ARTICLE V. PAYMENT OF Severance Benefit
    
5.1    Payment of Benefit. Cash severance benefits to which an Employee becomes
entitled under Article III or IV shall be paid in a lump sum on the 60th day
following Separation from Service. Notwithstanding the foregoing, severance
benefits shall be paid to a Key Employee on the first day of the seventh month
following the Employee’s Separation from Service (or, if earlier, the first day
of the month after the Employee’s death).


5.2    Income Taxes. The payment of benefits under the Plan is subject to all
applicable federal, state and local tax withholding and generally constitutes
taxable income to the recipient. Employees are advised to consult with their
personal tax advisor for more information.
5.3    Treatment of Parachute Payments. Notwithstanding anything in this Plan to
the contrary, if any payment or benefit to which an Employee is entitled under
this Plan or otherwise would, either alone or together with all other payments
and benefits to which such Employee is entitled, but for the application of this
Section 5.3, result in an excise tax to the Employee under Section 4999 of the
Code, then such payments and benefits shall be payable either (a) in full or (b)
in such lesser amount as would result in no portion of any payments or benefits
to such Employee being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing options (a) or (b) results in the Employee’s receipt,
on an after-tax basis, of the greater amount of payments and benefits. To the
extent the Employee would receive a reduced amount pursuant to this Section 5.3,
the Employee’s payments and benefits shall be reduced, to the extent necessary,
by first cancelling cash payments under this Plan, then any other cash payments,
and then cancelling the acceleration of vesting of equity awards.
The Company shall select a nationally recognized accounting firm to perform any
calculations and other determinations required by this Section 5.3, which
calculations and determinations shall be final, conclusive and binding on the
Company, the Employee and all other interested parties.
    
ARTICLE VI. REEMPLOYMENT OF TERMINATED EMPLOYEE


6.1    In the event an Employee who receives a severance benefit under the Plan
is reemployed by the Company or any affiliate or is employed by a Divested
Employer or any affiliate within one (1) year after the Employee’s termination
of employment, the Employee shall be required to refund to the Company an amount
equal to the amount of severance benefit less the amount of base pay the
Employee would have received had the Employee remained employed at the
Employee’s rate of base pay at termination until the date of the Employee’s
reemployment or employment.


ARTICLE VII. MALFEASANCE IS BREACH OF PORTLAND GENERAL ELECTRIC COMPANY POLICY


7.1    Any officer or employee of the Company or a participating affiliate,
including an Employee who receives a severance benefit under the Plan, who
intentionally participates in a mischaracterization of the reason for an
Employee’s termination of employment, whereby an Employee receives a greater
severance benefit under the Plan or any other compensatory plan, program or
policy of the Company or any affiliate,





--------------------------------------------------------------------------------





than such Employee would otherwise be entitled, shall work a malfeasance against
the Company and the Plan, and the Company and the Plan may seek any remedy
available in equity or at law due to such malfeasance.


ARTICLE VIII. ERISA PROVISIONS


8.1    ERISA. The Plan is established pursuant to, and governed by, the Employee
Retirement Income Security Act, as amended (“ERISA”).
  
8.2    Funding. The benefits provided herein shall be funded by the Company’s
general assets. The Plan shall constitute an unfunded mechanism for the Company
to pay Plan benefits to Employees determined to be eligible for payments
hereunder. No fund or trust is created with respect to the Plan, and no Employee
shall have any security or other interest in the assets of the Company.


8.3    Fiscal Year. The Fiscal Year of the Plan shall be the same fiscal year
adopted by the Company for accounting purposes.


8.4    Cost of Plan. The entire cost of the Plan shall be borne by the Company
and no contributions shall be required of the eligible Employees, except as
specifically provided herein.


8.5    Named Fiduciary. The Company is the sponsor and the named fiduciary of
the Plan.


ARTICLE IX. ADMINISTRATION OF THE PLAN


9.1    Appointment of Committee. The general administration of the Plan shall be
vested in the Compensation and Human Resources Committee of the Board (the
“Committee”). For purposes of ERISA, the Committee shall be the Plan
“administrator” and shall be a “fiduciary” with respect to the administration of
the Plan.


9.2    Compensation, Bonding and Expenses of Members. The Members of the
Committee shall not receive compensation with respect to their services for the
Committee in respect of this Plan. To the extent required by ERISA or other
applicable law, or required by the Company, members of the Committee shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing any bond
or security, shall be paid by the Company.


9.3    Committee Powers and Duties. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have the sole discretionary authority and all powers necessary
to accomplish these purposes, including, but not by way of limitation, the
right, power, authority and duty to:


(a)    make rules, regulations and procedures for the administration of the Plan
which are not inconsistent with the terms and provisions hereof, provided such
rules, regulations and procedures are evidenced in writing and copies thereof
are delivered to the Company;


(b)    construe and interpret all terms, provisions, conditions and limitations
of the Plan;


(c)    correct any defect, supply any omission, construe any ambiguous or
uncertain provisions, or reconcile any inconsistency that may appear in the
Plan, in such manner and to such extent as it shall deem expedient to carry the
Plan into effect;







--------------------------------------------------------------------------------





(d)    employ and compensate such accountants, attorneys, investment advisors
and other agents and employees as the Committee may deem necessary or desirable
in the proper and efficient administration of the Plan;


(e)    determine all questions relating to eligibility;


(f)    determine the amount of any benefits hereunder and to prescribe
procedures to be followed by distributees in obtaining benefits;


(g)    prepare, file and distribute, in such manner as the Committee determines
to be appropriate, such information and material as is required by the reporting
and disclosure requirements of ERISA; and


(h)    make a determination as to the right of any person to receive a benefit
under the Plan.


9.4    Standard of Review. Any decision, determination, or other action by the
Committee shall be final and binding upon the parties, and shall only be subject
to judicial review under an abuse of discretion standard.


9.5    Information to Committee. The Company shall supply full and timely
information to the Committee relating to Employees and such pertinent facts as
the Committee may require. When making a determination in connection with the
Plan, the Committee shall be entitled to rely upon the aforesaid information
furnished by the Company.


ARTICLE X. CLAIMS PROCEDURE.


10.1    Claim for Benefits. If an Employee is not paid benefits under the Plan
at the time of termination of his or her employment, any claim for benefits
payable under the Plan must be made in writing and received by the Company
within ninety (90) days of the Employee’s termination of employment. Claims for
benefits under the Plan shall be made in writing to the Company.


10.2    Denial of Claim. If a claim for benefits is wholly or partially denied,
the Company shall notify the claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than ninety (90)
days after receipt of the claim by the plan, unless the Company determines that
special circumstances require an extension of time for processing the claim. If
the Company determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial ninety-day period. In no event shall such extension
exceed a period of ninety (90) days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination. The period of time within which a benefit determination is
required to be made shall begin at the time a claim is filed in accordance with
the reasonable procedures established by the Committee, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.


10.3    Notice of Claim Denial. The Company shall provide a claimant with
written or electronic notification of any adverse benefit determination. Any
electronic notification shall comply with the standards imposed by 29 CFR
2520.104b-l(c)(l)(i), (iii), and (iv). The notification shall set forth, in a
manner calculated to be understood by the claimant: (i) the specific reason or
reasons for the adverse determination; (ii) reference to the specific plan
provisions on which the determination is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) a description of the Plan’s review procedures and the time





--------------------------------------------------------------------------------





limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review. Such notification shall provide the claimant
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits. A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information:
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or (iii) demonstrates compliance with
the administrative processes and safeguards established by the Committee to
ensure and to verify that benefit claim determinations are made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants.


10.4    Review of Denial. Within sixty (60) days of the receipt by the claimant
of written or permitted electronic notification of an adverse benefit
determination, the claimant may file a written request with the Committee that
it conduct a full and fair review of the denial of the claimant’s claim for
benefits. A review by the Committee shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The period of time within which
a benefit determination on review is required to be made shall begin at the time
an appeal is filed in accordance with the reasonable procedures established by
the Committee, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing. In the event that a
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.


10.5    Decision on Review. The Committee shall notify a claimant, in accordance
with Section 10.6 of the Plan, of its benefit determination on review of a
claimant’s appeal of an adverse benefit determination within a reasonable period
of time, but not later than sixty days after receipt of the claimant’s request
for review by the Committee, unless the Committee determines that special
circumstances (such as the need to hold a hearing, if the Plan’s procedures
provide for a hearing) require an extension of time for processing the claim. If
the Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial sixty-day period. In no event shall such extension
exceed a period of sixty days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the determination on
review.


10.6    Notice of Decision on Review. The Committee shall notify the claimant of
the benefit determination as soon as possible, but not later than five (5) days
after the benefit determination is made with written or electronic notification
of the Committee’s benefit determination of the claimant’s appeal of the benefit
denial. Any electronic notification shall comply with the standards imposed by
29 CFR 2520.104b-1(c)(I)(i), (iii), and (iv). In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant: (i) the specific reason or reasons for the adverse
determination; (ii) reference to the specific plan provisions on which the
benefit determination is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits; and (iv) a statement of the claimant’s right to bring an
action under section 502(a) of ERISA.







--------------------------------------------------------------------------------





ARTICLE XI. TERMINATION AND AMENDMENT OF PLAN


11.1    Termination of Plan. The Company, by action of the Committee, may
terminate the Plan at any time outside the Protection Period, without prior
notice. The Company may not terminate the Plan during the Protection Period.


11.2    Benefit upon Termination of Plan. Upon termination of the Plan, except
with respect to benefits then in pay status, all rights to benefits hereunder,
if any, shall cease.


11.3    Amendment of Plan. The severance benefits provided for in the Plan are
not vested benefits. Accordingly, the Company reserves the right in its sole and
absolute discretion, to amend or modify the Plan, in whole or in part, including
any or all of the provisions of the Plan, by action of the Committee, without
prior notice; provided that the Plan may not be amended during the Protection
Period if such amendment would adversely affect the rights of an Employee
hereunder without such Employee’s consent. The Plan supersedes any severance
benefit policies, plans, practices or arrangements applicable to the Employees
that may have been in force prior to the Effective Date.


ARTICLE XII. MISCELLANEOUS


12.1    No Contract of Employment. The Plan does not constitute or imply the
existence of an employment contract between the Company or any participating
affiliate and any Employee. Employment with the Company is “at will”.


12.2    Governing Law; Venue. To the extent not governed by federal law, the
Plan shall be interpreted under the laws of the State of Oregon notwithstanding
any conflict of law principles. Venue for all claims and actions related to or
arising under the Plan shall be exclusively in the courts of the State of
Oregon.


12.3    Gender. Wherever in this instrument words are used in the masculine or
neuter gender, they shall be read and construed as in the masculine, feminine or
neuter gender whenever they would so apply, and vice versa. Wherever words
appear in the singular or plural, they shall be read and construed as in the
plural or singular, respectively, wherever they would so apply.


12.4    Auxiliary Documents. Each Employee does, by his acceptance of potential
benefits under the Plan, agree to execute any documents that may be necessary or
proper in the carrying out of the purpose and intent of the Plan.


12.5    Code Section 409A. The Plan is intended to comply with Code section 409A
and official guidance issued thereunder. Notwithstanding any other provision of
this Plan, this Plan shall be interpreted, operated and administered in a manner
consistent with these intentions.






PORTLAND GENERAL ELECTRIC COMPANY




By: ______________________________
    Anne Mersereau
    Vice President, Administration







--------------------------------------------------------------------------------







APPENDIX A


Form of Separation Agreement and Release of Claims


Portland General Electric Company
121 SW Salmon Street Portland, Oregon 97204
PortlandGeneral.com






[NAME]
[ADDRESS]


Dear [NAME]:


This agreement sets forth our understanding with respect to certain terms and
conditions of your separation from service with Portland General Electric
Company (“PGE”), including benefits you are entitled to under the Portland
General Electric Company Severance Pay Plan for Executive Employees (“Severance
Pay Plan”) and the Portland General Electric Company Outplacement Assistance
Plan (“Outplacement Assistance Plan”).


1.    You hereby agree to the following release, representations and covenants:


In consideration of the severance benefits being provided to me under the
Severance Pay Plan and Outplacement Assistance Plan, I, [NAME], hereby release,
acquit, and forever discharge, and covenant not to sue or pursue, either
individually or as part of a class, any claim as described below, against PGE,
its successor corporations, or any corporations or divisions which control, are
under common control with or are controlled by PGE, or any of their respective
past, present, and future directors, officers, employees, agents, contractors,
and insurers, and their successors, individually or collectively, any person who
might be entitled to claim indemnity from any of the aforementioned under
contract or law, or any and all other persons or entities who might be claimed
to be liable for actions of any of the aforementioned entities (collectively,
the “Released Parties”).


This release and covenant not to sue is intended to apply to any and all claims
and liabilities of every nature and kind in any way related to or arising out of
my employment with PGE, or which might be asserted under local, state, or
federal authorities, including but not limited to claims for additional
compensation, benefits, reinstatement, reemployment, injunctive relief,
reasonable accommodation, damages of any nature, penalties, or attorneys’ fees,
including but not limited to any and all claims based upon the Oregon statutes
dealing with employment matters (ORS 652, 653, and 659), Title VII of the Civil
Rights Act of 1964; the Fair Labor Standards Act; the Equal Pay Act of 1963; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act of 1990; the Civil Rights Act of 1866 and 1871 (42 USC
1981-1988), the Civil Rights Act of 1991; the Employment Retirement Income
Security Act (“ERISA”); the Rehabilitation Act of 1973; the Vietnam Era Veterans
Readjustment Assistance Act of 1974; Uniformed Services Employment and
Reemployment Rights Act of 1994; the Energy Reorganization Act of 1974; the
Americans With Disabilities Act of 1990; the Worker Adjustment and Retraining
Notification Act; and Executive Order 11246, all as amended, all regulations
under such authorities, and any contract (either expressed or implied, oral or
written), tort, or other common law theory which might apply.





--------------------------------------------------------------------------------







I represent that I have not filed any complaints, charges, or lawsuits against
the Released Parties, either individually or as part of a class, with any
governmental agency or court with respect to any matter released herein and that
I have no intent to do so at any time hereafter.


I am currently unaware of any claim, right, demand, debt, action, obligation,
liability, or cause of action that I may have against the Released Parties,
either individually or as part of a class, which has not been released in this
agreement. I expressly agree that this is a full and final release covering all
unknown, undisclosed, and unanticipated losses, wrongs, claims, or damages I may
have against the Released Parties, which may have arisen from any act or
omission prior to the later of the effective date of this agreement or my
termination of employment, arising out of or related to my employment or the
termination thereof.


Notwithstanding anything that may be construed to the contrary in the previous
paragraphs, I understand that nothing in this agreement shall be construed to
prohibit me from reporting any suspected instance of illegal activity of any
nature, any nuclear safety concern, any workplace safety concern, or any public
safety concern, to the United States Nuclear Regulatory Commission, the United
States Department of Labor, or any other federal or state governmental agency,
and shall not be construed to prohibit me from participating in any way in any
state or federal administrative, judicial, or legislative proceeding or
investigation with respect to any illegal activity of any nature, any nuclear
safety concern, any workplace safety concern, or any public safety concern, not
constituting the reassertion of claims and matters resolved and terminated by
the preceding paragraphs. Further, nothing in this agreement shall be construed
to prohibit me from filing a charge or participating in any manner in an
investigation, hearing or proceeding under the laws enforced by the U.S. Equal
Employment Opportunity Commission, although this full and final release prevents
any recovery by me as a result of such charge, investigation, hearing or
proceeding.


I will use my best effort to maintain all of the terms and conditions of this
Agreement in strict confidence. To fulfill this obligation, I will not directly
or indirectly communicate, make known, or divulge to any person, agency or
court, except my spouse, accountant or attorney, any information whatsoever
regarding this Agreement, unless compelled to do so by legal process or unless
prior approval is given in writing by PGE’s General Counsel. I will direct my
spouse, accountant, and attorney not to breach this confidentiality commitment.


This release does not extend to any rights or claims I may have under any
“employee benefit plans” [within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”] maintained by Enron
Corp., PGE or Portland General Holdings, Inc. in the course of my employment, as
well as any rights or claims against Enron Corp., PGE or Portland General
Holdings, Inc. for unpaid benefits under the Portland General Holdings, Inc.
Management Deferred Compensation Plan or the Supplemental Executive Retirement
Program, if applicable.


I agree that I shall, by the time this agreement is executed, return to PGE all
originals and copies of PGE files and documents, tapes, disks and other tangible
items containing PGE’s Confidential or Proprietary Information that are in my
possession or control. I further agree not to disclose to third parties, or make
any use of for personal gain, in connection with future employment or otherwise,
Confidential or Proprietary Information, unless compelled to do so by legal
process, and shall not reproduce any Confidential or Proprietary Information in
any form without express written permission of PGE. For the purposes of this
Agreement, “Confidential or Proprietary





--------------------------------------------------------------------------------





Information” shall mean any information relating to PGE or its businesses
including, but not limited to, business plans, negotiations and contracts with
customers or other companies, customer lists, employee lists, information
personal or proprietary to employees and/or customers, financial information,
marketing strategies and computer programs and any other information relating to
PGE or its businesses which PGE takes measures to keep confidential and/or to
prevent disclosure to competitors; provided, however, that Confidential or
Proprietary Information shall not include information which is generally known
or available to the public through no breach of this agreement by me.


2.
PGE will provide you final distribution of all amounts payable to you under the
Severance Pay Plan (totaling approximately $[X]) during the period provided for
under the plan (expected to be approximately [X] following your termination
date). The following taxes will be withheld: State of Oregon and federal
withholding.



3.
As a management employee, you are eligible to participate in the Outplacement
Assistance Plan. Each management employee will be offered the services of a
professional outplacement firm selected by PGE for not less than three months,
with the option to extend the services for an additional three months or such
additional period as permitted by the Benefits Administration Committee. PGE
will pay 100 percent of the cost of your outplacement services. [NAME], PGE Plan
Administrator, 121 SW Salmon Street, Portland, Oregon 97204, 503-464-2023, will
coordinate your start date with the outplacement consultant. You are responsible
for initiating the services of an outplacement consultant within 30 days of
termination of employment. Please notify [NAME] of your intentions as soon as
possible.



4.
If you are rehired within one year of the date of termination, you will be
required to repay that portion of your severance benefit which is in excess of
the amount of base pay you would have received if you had remained employed at
your rate of base pay at termination until the date of your reemployment.



5.
PGE will provide employment references stating your term of employment and job
title. Any information beyond this must be authorized by you in writing.



6.
Eligibility factor(s) to qualify for the Severance Pay Plan and Outplacement
Assistance Plan are as set forth in the plan documents.



You are the only employee eligible for the program at this time; therefore, a
list of eligible job categories is not being provided.


7.
Please write below on the lines provided: “I am agreeing to the release,
representations and covenants forth in section 1 voluntarily with full
understanding of their effect.”

                                                        
                                                        
                                                        


8.
This agreement was first presented to you for consideration on [DATE].



9.
WE ADVISE THAT YOU SEEK THE ADVICE OF A LAWYER BEFORE SIGNING THIS AGREEMENT.
YOU HAVE FORTY-FIVE (45) DAYS TO CONSIDER THIS AGREEMENT BEFORE SIGNING.








--------------------------------------------------------------------------------





10.
You have seven (7) days to revoke following execution of this agreement. The
agreement will not be effective or enforceable until seven (7) days have expired
from the day you sign it.



By:                                 Date                             




By:                                 Date                             




By:                                 Date                                 






Enclosures






Employee:     Ÿ Complete Line 7
    Ÿ Sign and date
Ÿ        Retain a copy of this document for your records
Ÿ        Return the entire original to [NAME], 1WTC0605







